DETAILED ACTION
This action is responsive to the amendment filed 03/15/2022. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 8, 15 objected to because of the following informalities: 
The Examiner respectfully notes that Claim 1, 8, 15 recites “in a "favored" LRU (least recently used) list”. The Examiner recommends removing the quotation marks from around the word favored so there is no ambiguity behind the meaning of the term. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7, Claim 14, and Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, Claim 14, and Claim 20 recites the limitation "upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm.”
 It is indefinite whether “freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm“ means freeing both a favored storage element and a non-favored storage element or freeing just one of the storage elements, either favored or non-favored.
Examiner interprets it as freeing just one of the storage elements, either favored or non-favored, for the purpose of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al. (US 20170344493 A1) , referred herein as Ash in view of Benhase et al. (US 20060080510 A1), referred herein as Benhase, further in view of Xu et al. (US 20190332531 A1), referred herein as Xu.  
Regarding Claim 1,  Ash teaches
A method to prevent starvation of non-favored volumes in cache, the method comprising: 
storing, in a cache of a storage system, non-favored storage elements and favored storage elements, (Ash [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements.)
using a cache demotion algorithm to retain the favored storage elements in the cache longer than the non-favored storage elements; (Ash [0018] Described embodiments address the problem of certain important types of tracks being demoted too soon by allowing the application to provide an access increment number indicating an amount by which an access value is incremented each access…Setting an access increment number greater than one allows the track to remain in cache by a factor of the access increment number [0037] If (at block 620) the requested cache is on the active LRU cache list 200.sub...In this way, if a subsequent request 500 to a same track in the cache 116 has a higher access increment number, than the access increment number 312 is increased to cause the track to remain in cache longer.)(i.e. favored storage elements on active retained longer in cache than the non-favored storage elements on demote ready list.)
designating, in a "favored" LRU (least recently used) list, an order in which the favored storage elements are demoted from the cache; (Ash [0030] FIG. 2 illustrates an embodiment of the lists 200.sub.A, 200.sub.DR, each as a Least Recently Used (LRU) list, having a most recently used (MRU) end 202 identifying a track most recently added to the cache 116 or most recently accessed in the cache 116 and a least recently used (LRU) end 204 from which the track identified at the LRU end 204 is selected to demote from the cache 116) (i.e. on the favored LRU list(200.sub.A), the tracks are in an order and the track/storage element at least recently used end is selected to demote from the cache)
Ash does not teach
designating a maximum number of favored storage elements that each favored volume is allocated in the cach
and demoting a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache.
However, Benhase teaches
designating a maximum number of favored storage elements that each favored volume is allocated in the cach(Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list. )
and demoting a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
Ash and Benhase are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash and Benhase before him or her to modify the Ash’s cache management system with Benhase’s teaching. The motivation for doing so would be to have the method to demote tracks from the first LRU list if its size exceeds the target size (Benhase abst) for efficient cache management.
Ash-Benhase does not teach non-favored storage elements are associated with non-favored volumes and favored storage elements are associated with favored volumes; favored volume.
However, Xu teaches non-favored storage elements are associated with non-favored volumes and favored storage elements are associated with favored volumes; favored volume. (Xu [0070] In the embodiments in which a plurality of pages are organized into a plurality of groups, as described above, a high frequency page can be cached longer than a low frequency page. In such kind of embodiment, the high frequency page can be moved to the high priority group, and pages in the high priority group can be reserved longer in the cache than those in the low priority group. [0007] The cache includes volumes, each of which includes a plurality of pages.) (i.e. pages in high priority group are the favored storage elements and pages in the low priority group are the non-favored storage elements, and they are associated with the volumes.) 
Ash, Benhase and Xu are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash, Benhase and Xu before him or her to modify the Ash-Benhase’s cache management system with Xu’s teaching. The motivation for doing so would be that cache efficiency can be increased.(Xu abst)
Regarding Claim 2, Ash, Benhase and Xu teach
The method of claim 1, further comprising determining a maximum amount of storage space that the favored storage elements are permitted to consume in the cache. (Benhase [0004] Applicants' invention includes a method to manage a data cache. The method provides a data cache comprising a plurality of tracks, where each track comprises one or more segments. The method further maintains a first LRU list, maintains a second LRU list, and sets a target size for the first LRU list.) (i.e. the first LRU list is for the favored storage elements and the target size is the maximum amount of storage space permitted to consume in the cache.)
Regarding Claim 3, Ash, Benhase and Xu teach 
The method of claim 2, wherein designating the maximum amount comprises designating a maximum number of favored storage elements that can be stored in the cach(Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list. )
Regarding Claim 4, Ash, Benhase and Xu teach 
The method of claim 3,_further comprising, in preparation to free storage space in the cache, determining whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount. (Benhase [0052] Referring now to FIG. 4, in step 405 Applicants' method elects to demote one or more tracks from the cache. Applicants' method transitions from step 405 to step 410 wherein the method determines the actual size of the first LRU list. [0053] Applicants' method transitions from step 410 to step 420 wherein the method determines if the actual size of the first LRU list is greater than the first LRU list target size.)
Regarding Claim 5, Ash, Benhase and Xu teach 
The method of claim 4, wherein determining whether the amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount comprises determining whether a number of favored storage elements in the cache has reached the maximum number.
(Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list. [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 6, Ash, Benhase and Xu teach
The method of claim 4, further comprising, upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, freeing storage space in the cache by demoting a favored storage element. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
Regarding Claim 7, Ash, Benhase and Xu teach
The method of claim 4,  further comprising, upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm. (Benhase [0055] If Applicants' method determines in step 420 that the actual size of the first LRU list is not greater than the first LRU list target size, then the method transitions from step 420 to step 440 wherein the method demotes one or more second tracks from the bottom portion of the second LRU list.)
Regarding Claim 8,  Ash teaches
A computer program product to prevent starvation of non- favored volumes in cache, the computer program product comprising a non-transitory computer- readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: store, in a cache of a storage system, non-favored storage elements and favored storage elements, (Ash [0026] The storage manager 118 and cache manager 120 are shown in FIG. 1 as program code loaded into the memory 114 and executed by one or more of the processors 112.[0045] A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements.)
use a cache demotion algorithm to retain the favored storage elements in the cache longer than the non-favored storage elements; (Ash [0018] Described embodiments address the problem of certain important types of tracks being demoted too soon by allowing the application to provide an access increment number indicating an amount by which an access value is incremented each access…Setting an access increment number greater than one allows the track to remain in cache by a factor of the access increment number [0037] If (at block 620) the requested cache is on the active LRU cache list 200.sub...In this way, if a subsequent request 500 to a same track in the cache 116 has a higher access increment number, than the access increment number 312 is increased to cause the track to remain in cache longer.)(i.e. favored storage elements on active retained longer in cache than the non-favored storage elements on demote ready list.)
designate, in a "favored" LRU (least recently used) list, an order in which the favored storage elements are demoted from the cache; (Ash [0030] FIG. 2 illustrates an embodiment of the lists 200.sub.A, 200.sub.DR, each as a Least Recently Used (LRU) list, having a most recently used (MRU) end 202 identifying a track most recently added to the cache 116 or most recently accessed in the cache 116 and a least recently used (LRU) end 204 from which the track identified at the LRU end 204 is selected to demote from the cache 116) (i.e. on the favored LRU list(200.sub.A), the tracks are in an order and the track/storage element at least recently used end is selected to demote from the cache)
Ash does not teach
designate a maximum number of favored storage elements that each favored volume is allocated in the cach
and demote a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache.
However, Benhase teaches
designate a maximum number of favored storage elements that each favored volume is allocated in the cach(Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list. )
and demote a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
Ash and Benhase are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash and Benhase before him or her to modify the Ash’s cache management system with Benhase’s teaching. The motivation for doing so would be to have the method to demote tracks from the first LRU list if its size exceeds the target size (Benhase abst) for efficient cache management.
Ash-Benhase does not teach non-favored storage elements are associated with non-favored volumes and favored storage elements are associated with favored volumes; favored volume.
However, Xu teaches non-favored storage elements are associated with non-favored volumes and favored storage elements are associated with favored volumes; favored volume. (Xu [0070] In the embodiments in which a plurality of pages are organized into a plurality of groups, as described above, a high frequency page can be cached longer than a low frequency page. In such kind of embodiment, the high frequency page can be moved to the high priority group, and pages in the high priority group can be reserved longer in the cache than those in the low priority group. [0007] The cache includes volumes, each of which includes a plurality of pages.) (i.e. pages in high priority group are the favored storage elements and pages in the low priority group are the non-favored storage elements, and they are associated with the volumes.) 
Ash, Benhase and Xu are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash, Benhase and Xu before him or her to modify the Ash-Benhase’s cache management system with Xu’s teaching. The motivation for doing so would be that cache efficiency can be increased.(Xu abst)
Regarding Claim 9, Ash, Benhase and Xu teach
The computer program product of claim 8, wherein the computer-usable program code is further configured to determine a maximum amount of storage space that the favored storage elements are permitted to consume in the cache. (Benhase [0004] Applicants' invention includes a method to manage a data cache. The method provides a data cache comprising a plurality of tracks, where each track comprises one or more segments. The method further maintains a first LRU list, maintains a second LRU list, and sets a target size for the first LRU list.) (i.e. the first LRU list is for the favored storage elements and the target size is the maximum amount of storage space permitted to consume in the cache.)
Regarding Claim 10, Ash, Benhase and Xu teach 
The computer program product of claim 9, wherein designating the maximum amount comprises designating a maximum number of favored storage elements that can be stored in the cach(Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list. )
Regarding Claim 11, Ash, Benhase and Xu teach 
The computer program product of claim 10, wherein the computer-usable program code is further configured to, in preparation to free storage space in the cache, determine whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount. (Benhase [0052] Referring now to FIG. 4, in step 405 Applicants' method elects to demote one or more tracks from the cache. Applicants' method transitions from step 405 to step 410 wherein the method determines the actual size of the first LRU list. [0053] Applicants' method transitions from step 410 to step 420 wherein the method determines if the actual size of the first LRU list is greater than the first LRU list target size.)
Regarding Claim 12, Ash, Benhase and Xu teach 
The computer program product of claim 11, wherein determining whether the amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount comprises determining whether a number of favored storage elements in the cache has reached the maximum number. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list. [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 13, Ash, Benhase and Xu teach
The computer program product of claim 11, wherein the computer-usable program code is further configured to, upon determining that the amount of storage space consumed by the favored storage elements has reached the maximum amount, freeing storage space in the cache by demoting a favored storage element. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
Regarding Claim 14, Ash, Benhase and Xu teach
The computer program product of claim 11, wherein the computer-usable program code is further configured to, upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm. (Benhase [0055] If Applicants' method determines in step 420 that the actual size of the first LRU list is not greater than the first LRU list target size, then the method transitions from step 420 to step 440 wherein the method demotes one or more second tracks from the bottom portion of the second LRU list.)
Regarding Claim 15,  Ash teaches
A system to prevent starvation of non-favored volumes in cache, the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: store, in a cache of a storage system, non-favored storage elements and favored storage elements, (Ash [0026] The storage manager 118 and cache manager 120 are shown in FIG. 1 as program code loaded into the memory 114 and executed by one or more of the processors 112. [0022] The cache manager 120 maintains cache management information 122 in the memory 114 to manage read (unmodified) and write (modified) tracks in the cache 116. The cache management information 122 may include a track index 124 providing an index of tracks in the cache 116 to cache control blocks in a control block directory 300, an active Least Recently Used (LRU) cache list 200.sub.A indicating active tracks in the cache 116; and a demote ready list 200.sub.DR indicating a plurality of unmodified tracks that are ready to be demoted, i.e., removed, from the cache 116.) (i.e. demote ready list for non-favored storage elements and active LRU cache list for favored storage elements.)
use a cache demotion algorithm to retain the favored storage elements in the cache longer than the non-favored storage elements; (Ash [0018] Described embodiments address the problem of certain important types of tracks being demoted too soon by allowing the application to provide an access increment number indicating an amount by which an access value is incremented each access…Setting an access increment number greater than one allows the track to remain in cache by a factor of the access increment number [0037] If (at block 620) the requested cache is on the active LRU cache list 200.sub...In this way, if a subsequent request 500 to a same track in the cache 116 has a higher access increment number, than the access increment number 312 is increased to cause the track to remain in cache longer.)(i.e. favored storage elements on active retained longer in cache than the non-favored storage elements on demote ready list.)
designate, in a "favored" LRU (least recently used) list, an order in which the favored storage elements are demoted from the cache; (Ash [0030] FIG. 2 illustrates an embodiment of the lists 200.sub.A, 200.sub.DR, each as a Least Recently Used (LRU) list, having a most recently used (MRU) end 202 identifying a track most recently added to the cache 116 or most recently accessed in the cache 116 and a least recently used (LRU) end 204 from which the track identified at the LRU end 204 is selected to demote from the cache 116) (i.e. on the favored LRU list(200.sub.A), the tracks are in an order and the track/storage element at least recently used end is selected to demote from the cache)
Ash does not teach
designate a maximum number of favored storage elements that each favored volume is allocated in the cach
and demote a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache.
However, Benhase teaches
designate a maximum number of favored storage elements that each favored volume is allocated in the cach(Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list. )
and demote a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list.)
Ash and Benhase are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash and Benhase before him or her to modify the Ash’s cache management system with Benhase’s teaching. The motivation for doing so would be to have the method to demote tracks from the first LRU list if its size exceeds the target size (Benhase abst) for efficient cache management.
Ash-Benhase does not teach non-favored storage elements are associated with non-favored volumes and favored storage elements are associated with favored volumes; favored volume.
However, Xu teaches non-favored storage elements are associated with non-favored volumes and favored storage elements are associated with favored volumes; favored volume. (Xu [0070] In the embodiments in which a plurality of pages are organized into a plurality of groups, as described above, a high frequency page can be cached longer than a low frequency page. In such kind of embodiment, the high frequency page can be moved to the high priority group, and pages in the high priority group can be reserved longer in the cache than those in the low priority group. [0007] The cache includes volumes, each of which includes a plurality of pages.) (i.e. pages in high priority group are the favored storage elements and pages in the low priority group are the non-favored storage elements, and they are associated with the volumes.) 
Ash, Benhase and Xu are analogous art because they are from the same field of endeavor of cache management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ash, Benhase and Xu before him or her to modify the Ash-Benhase’s cache management system with Xu’s teaching. The motivation for doing so would be that cache efficiency can be increased.(Xu abst)
Regarding Claim 16, Ash, Benhase and Xu teach
The system of claim 15, wherein the instructions further cause the at least one processor to determine a maximum amount of storage space that the favored storage elements are permitted to consume in the cach (Benhase [0004] Applicants' invention includes a method to manage a data cache. The method provides a data cache comprising a plurality of tracks, where each track comprises one or more segments. The method further maintains a first LRU list, maintains a second LRU list, and sets a target size for the first LRU list.) (i.e. the first LRU list is for the favored storage elements and the target size is the maximum amount of storage space permitted to consume in the cache.)
Regarding Claim 17, Ash, Benhase and Xu teach 
The system of claim 16,  wherein designating the maximum amount comprises designating a maximum number of favored storage elements that can be stored in the cach(Benhase [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list. )
Regarding Claim 18, Ash, Benhase and Xu teach 
The system of claim 17, wherein the instructions further cause the at least one processor to, in preparation to free storage space in the cache, determine whether an amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount (Benhase [0052] Referring now to FIG. 4, in step 405 Applicants' method elects to demote one or more tracks from the cache. Applicants' method transitions from step 405 to step 410 wherein the method determines the actual size of the first LRU list. [0053] Applicants' method transitions from step 410 to step 420 wherein the method determines if the actual size of the first LRU list is greater than the first LRU list target size.)
Regarding Claim 19, Ash, Benhase and Xu teach 
The system of claim 18, wherein determining whether the amount of storage space consumed by the favored storage elements in the cache has reached the maximum amount comprises determining whether a number of favored storage elements in the cache has reached the maximum number. (Benhase [0054] If Applicants' method determines in step 420 that the actual size of the first LRU list is greater than the first LRU list target size, then the method transitions from step 420 to step 430 wherein the method demotes one or more first tracks from the bottom portion of the first LRU list. [0044] Applicants' method sets the first LRU list target size to equal the number of segments comprising the first LRU list.)
Regarding Claim 20, Ash, Benhase and Xu teach
The system of claim 18, wherein the instructions further cause the at least one processor to, upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm. (Benhase [0055] If Applicants' method determines in step 420 that the actual size of the first LRU list is not greater than the first LRU list target size, then the method transitions from step 420 to step 440 wherein the method demotes one or more second tracks from the bottom portion of the second LRU list.)
Response to Arguments
Applicant's arguments filed on 03/15/2022 have been fully considered but they are not persuasive. 
The Examiner respectfully notes that the claim 5, 12 and 18 were amended to change “a maximum amount” to “the maximum amount”,  and the antecedent basis of “a maximum amount” was moved from claim 1, 8 and 15 to claim 2, 9 and 16.  Therefore, the amended claims overcome the claim objection.
 The Examiner respectfully notes that the claim limitation, "upon determining that the amount of storage space consumed by the favored storage elements has not reached the maximum amount, freeing storage space in the cache by freeing one of a favored storage element and a non-favored storage element in accordance with the cache demotion algorithm.”,  that invoked the 112 (b) rejection in claim 1, 8 and 15, was removed. However, the same limitation was added to the amended claim 7, 14 and 20. Therefore, the 112 (b) rejection now applies to claim 7, 14 and 20.
On page 14, the Applicant argues:
Applicant has reviewed the Office Action and the prior art references (i.e., Ash and Benhase) cited therein. In response, Applicant has amended the claims to more clearly distinguish the claimed invention from the cited prior art references. For example, Applicant has amended the independent claims to recite "designating a maximum number of favored storage elements that each favored volume is allocated in the cache" and "demoting a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache." Applicant asserts that these amendments are supported in at least Figure 17 and paragraphs [0086] and [0089] of Applicant's patent application. 
Applicant has reviewed the cited prior art references and asserts that the cited prior art references fail to disclose the newly added claim limitations. For example, although the Examiner asserts that Benhase discloses "determining a maximum number of favored storage elements that each favored volume is allocated in the cache" in paragraph [0044] (See page 14 of the Office Action), Applicant has reviewed paragraph [0044] of Benhase and asserts that Benhase fails to disclose anything analogous to this limitation. While Benhase does disclose a "fixedpredeterminednumber" in paragraphs [0043] and [0044], this number simply refers to a percentage "of [a] maximum number of segments that [a] cache can hold" as disclosed in paragraph [0043] of Benhase and not a "a maximum number of favored storage elements that each favored volume is allocated in the cache" as recited in Applicant's independent claims. 

Applicant’s arguments that Benhase fails to disclose “prior art references failed to disclose "designating a maximum number of favored storage elements that each favored volume is allocated in the cache". The Examiner respectfully disagree. The Examiner respectfully notes that the Applicant seems to fail to consider 103 rejection in its entirety. The Applicant is arguing Benhase alone failed to disclose the entirety of the limitation. However, the limitation is mapping to the 103 combination of Ash, Benhase and Xu. Specifically, Ash (abst, [0018, 0022, 0030]) discloses favored and non-favored LRU list in the cache, Xu (abst, [0070]) discloses the LRU list for the favored storage elements are associated with the favored volume, and Benhase (abst, [0004, 0044, 0054]) discloses the LRU list target size is related to the number of segments comprising the LRU list in the cache. The combination of the prior art references teaches the limitations of instant applications. Please see office action for details. 
On page 14-15, the Applicant argues:
Applicant asserts that the cited prior art references also fail to disclose "demoting a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache," as recited in Applicant's newly amended independent claims. On page 7 of the Office Action, the Examiner states that Benhase teaches "wherein demoting a favored storage element comprises, starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache" in paragraph [0054]. Applicant respectfully disagrees. Although Benhase discusses "demot[ing] one or more first tracks from the bottom portion of the first LRU list" in paragraph [0054], Benhase does not "demot[e] a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache," as recited in Applicant's newly amended independent claims. Thus, Applicant asserts that Benhase fails to disclose this limitation in Applicant's independent claims. 

Applicant’s arguments “prior art references also fail to disclose demoting a favored storage element from the cache as follows: starting from an LRU end of the LRU list, demoting a first favored storage element in the LRU list that is from a favored volume that has exceeded its maximum number in the cache” is fully considered. The Examiner respectfully disagree. Specifically, Ash (abst, [0018, 0022, 0030]) discloses demote track/storage element from the LRU end of the LRU list for both favored and non-favored LRU cache list, Xu (abst, [0070]) discloses obtaining recently used information of cache and non-favored storage elements are associated with non-favored volumes and favored storage elements are associated with favored volumes, and Benhase (abst, [0004, 0044, 0054]) discloses the LRU list target size is related to the number of segments comprising the LRU list, the LRU list for the favored storage elements are associated with the favored volume as taught by Xu, and when target size is reached when the maximum number of storage elements is stored in the cache list, demote storage element from cache. The combination of the prior art references teaches the limitations of instant applications. Please see office action for details.
On page 15, the Applicant argues:
For at least the reasons provided above, Applicant asserts that Applicant's independent claims are patentable over the prior art reference. Applicant asserts that any claims not specifically addressed herein are patentable over the cited prior art references at least due to their dependency from patentable base claims.
As per the Applicant’s argument alleging allowability due to dependency on independent claims, the Examiner respectfully disagrees. Please see the rejection and the responses to the arguments above for additional detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                         /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183